Citation Nr: 0630973	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  02-12 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972 and from October 1976 to November 1978.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2001 decision by the RO in Columbia, South 
Carolina, which denied service connection for PTSD.

In May 2004, the veteran presented testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is associated with the 
claims folder.

In September 2004, the Board remanded the veteran's claim for 
further adjudication.  The claim has subsequently been 
returned to the Board.


FINDING OF FACT

There is no credible supporting evidence for any stressor 
reported by the veteran and he did not serve in combat.


CONCLUSION OF LAW

PTSD was not incurred as the result of service.  38 U.S.C.A. 
§§ 1110, 1131, 1154 (West 2002); 38 C.F.R. § 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was provided this notice in letters issued in 
March 2001 and October 2004.  The October 2004 letter 
specifically told him that VA needed specific information 
regarding his claimed stressors and that if he had any 
additional information or evidence that would support his 
claim he should send it to VA.

Some of this notice was provided after the initial decision 
on appeal.  The VCAA generally requires that notice be 
provided prior to such adjudication.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  The timing defect was cured, 
however, by readjudication of the claim after the notice was 
provided.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The veteran was provided this notice in a May 2006 
letter.

The duty to assist has been fulfilled, as VA has secured all 
identified records pertaining to the matter on appeal and the 
veteran was afforded a VA examination.  There is no 
suggestion on the current record that there remains evidence 
that is adequately identified that has yet to be secured.  

In this regard, the veteran has testified to receiving 
psychiatric treatment from Dr. Northwall.  N. Meiler, M.D., 
has also reported providing psychiatric treatment.  In its 
remand, the Board asked that the necessary steps be taken to 
obtain these records.  The AMC sent the veteran releases for 
him to complete so that it could request these records.  The 
veteran did not return the releases.  VA is thus unable to 
obtain these records.  See 38 U.S.C.A. § 5103A(b) (West 2002) 
(providing that VA has an obligation to obtain only relevant 
records that are adequately identified).

Although not an explicit VCAA requirement, VA has an 
obligation to assist the veteran in obtaining credible 
supporting evidence of claimed stressors.  Patton v. West, 12 
Vet. App. 272, 282 (1999) (the RO is responsible for 
assisting the claimant in gathering, from sources in addition 
to in-service records, evidence corroborating an in-service 
stressor, by sending a special letter and questionnaire, by 
carefully evaluating that evidence including behavior 
changes, and by furnishing a clinical evaluation of behavior 
evidence).

In its remand, the Board the notice requirements of VA's 
adjudication manual M21-1, Part III, Par. 5.14(c)(2)(a), 
Change 130 (Nov. 18, 2004), and instructed that a letter be 
sent to the veteran requesting information needed to obtain 
credible supporting evidence of claimed stressors.  The 
remand and a resulting letter and questionnaire from the AMC 
in October 2004 provided the required M21-1 notice.

The veteran did not respond, and VA could not undertake 
additional efforts to obtain credible supporting evidence.

In order for VA to process claims, individuals applying for 
VA benefits have a responsibility to cooperate with the 
agency in the gathering of the evidence necessary to 
establish allowance of benefits.  See Morris v. Derwinski, 1 
Vet. App. 260, 264 (1991).  The Court has also held that VA's 
duty to assist is not always a one-way street, and that if a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  VA is only required to obtain 
evidence that is "adequately identified."  38 U.S.C.A. § 
5103A(b),(c).  As the veteran has not responded to the 
October 2004 VCAA letter requesting additional information 
and has not provided release forms for specific private 
treatment records he wishes VA to obtain on his behalf, the 
Board finds that VA's duty to assist has been fulfilled.

Laws and Regulations
PTSD

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

A diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Associations 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  Where PTSD is 
diagnosed, the sufficiency of the stressor supporting the 
diagnosis is presumed  Cohen, 10 Vet. App. 128, 140-141 
(1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1); see also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  


Factual Background
PTSD

The veteran's DD Form 214 reflects awards of the Vietnam 
Service Medal with 2 stars, and the Vietnam Campaign Medal, 
among others.  There is no indication that he was awarded any 
combat related decorations.  His military occupational 
specialties were that of a military policeman, and infantry 
officer general.  

The veteran's service medical records show that in March 1978 
he began to experience bizarre behavior of questionable 
etiology.  He was subsequently hospitalized and his final 
diagnosis was aggressive personality.

In the later part of March 1978 the veteran was readmitted to 
the hospital due to aggressive behavior in his unit.  
Diagnoses included paranoid schizophrenia, hostile type; 
manic depressive illness, manic type, acute, severe.  

In April 1978 it was determined that the veteran was unfit 
for military duty due to a variety of psychiatric reasons and 
pursuant to medical board proceedings he was separated from 
military service.

In February 1979, the veteran presented for a VA psychiatric 
consultation.  He essentially reiterated his military 
experience and reported no current physical problems.  The 
pertinent diagnosis was manic depressive illness, circular 
type, mildly depressed at present, competent.

In a November 2000 statement M.J. Meiler, M.D. indicated that 
for the past two years the veteran had experienced problems 
with sleep, specifically due to nightmares relating to his 
service in Vietnam.  The physician concluded that the 
veteran's nightmares might be a part of post-traumatic stress 
disorder.

VA outpatient treatment records dated from 2000 to 2001 
reflect treatment for a variety of disorders.  During a March 
2001 psychology consultation, the veteran reported a history 
of nightmares.  The diagnosis was stress disorder, rule out 
PTSD.  A subsequent evaluation in March 2001 reflected a 
diagnostic assessment of moderate PTSD resulting from combat 
experience.  Additional diagnosis during that time period 
included questionable PTSD.

A private outpatient treatment record dated in August 2001 
shows that the veteran reported nightmares and related that 
he was an undercover military policeman in Vietnam and 
witnessed people shot gangster style.  He experienced blood 
and body fragments all over him and had continuing nightmares 
of this experience.  The diagnosis was delayed PTSD directly 
related to military experiences.

In March 2002 the veteran was afforded a VA PTSD examination.  
The veteran primarily complained of frequent nightmares, 
difficulty sleeping and anxiety.  The Axis I diagnosis was 
PTSD, chronic.  

In April 2002 K.W. Northwall, M.D., reiterated the veteran's 
experience in the service, as told to him by the veteran.  
The veteran reported working as an MP and undercover.  He 
described an experience in which people were shot in the head 
next to him and the veteran got blood and skull fragments on 
himself.  The veteran again reported symptoms of frequent 
nightmares and stated that he avoided activities or places 
that aroused recollection of the nightmares.  The Axis I 
diagnostic impression was PTSD, delayed onset.  

In a May 2002 VA mental disorders examination, the veteran 
reported that he was part of the military police and escorted 
convoys in Cambodia and Vietnam.  He stated that he was 
involved in fire fighting, and served in the Criminal 
Investigation Division (CID) for drug and alcohol for two to 
three months.  He contended that he witnessed shooting, blood 
and brain matter scattered all over during combat.  The 
examiner did not have access to the claims folder.  The Axis 
I diagnosis was PTSD.  

In an addendum to the May 2002 VA examination, the examiner 
reported that he had reviewed the veteran's claims folder and 
found no change in the previous VA examination.

In a March 2003 statement an acquaintance stated that he 
served with the veteran in the U.S. Army, "B" Company, 720 
MP Bn., Ving Long, Vietnam in 1971.  He confirmed that the 
veteran participated in special operations during his tour in 
Vietnam.  

In numerous statements and in testimony at his May 2004 
hearing, the veteran reported various stressors, which 
occurred during his active duty.  He reported that during his 
assignment as a military policeman he escorted convoys in 
Cambodia and Vietnam and was involved in fire fighting.  His 
specific unit at that time was B Company, 720th MP Battalion, 
and his commanding officer was Captain Meyers, his executive 
officer (XO) was Lieutenant Barnett and his Platoon Sergeant 
was Dozier.  During the summer of 1971, his unit was located 
in Can Tho, Vietnam and Vinh Long, Vietnam, located within IV 
Corps.  

He also contended that while serving as a military policeman, 
he was assigned to the United States Army Criminal 
Investigation Division (CIDD) for undercover drug operations.  
During his time with CID his name was changed and his unit 
signal was changed.  He participated in drug busts as an 
arresting officer and witnessed civilians shot in the head 
and chest and had weapons pulled on him.  His assignment with 
CID lasted from June to August 1971.

Analysis
 
The criterion of a current diagnosis is met in this case, as 
there are several diagnoses of PTSD of record.

The PTSD diagnoses notwithstanding, the evidence is against a 
finding that the veteran engaged in combat with the enemy.  
The Board must consider the history, including the stressors, 
reported by the veteran.  Consequently, there must be 
credible supporting evidence of record that the alleged 
stressors actually occurred in order to warrant service 
connection.

At times, the veteran has reported being in combat.  There is 
no evidence supporting this contention.  He received no 
combat decorations and did not have an MOS or assignments 
related to combat.  The acquaintance's report that the 
veteran worked undercover does not say anything about the 
veteran's involvement in combat.

The veteran's lay testimony, while deemed competent, is 
insufficient to establish service connection.  See Cohen at 
147.  Its credibility is diminished by the fact that he has 
not reported a consistent history.  While he reported on the 
VA examination that he saw people being shot and got blood 
and body parts on himself in combat, he reported during 
treatment in August 2001, that these people were shot 
"gangster style" while he was working as an MP.

The veteran has not responded to letters asking for more 
specific information.  Thus, the current record does not 
contain specific information that would permit VA to attempt 
to obtain credible supporting evidence of the claimed 
stressors.

The weight of the evidence is against a finding that the 
veteran engaged in combat.

In the absence of credible supporting evidence of the claimed 
stressors, the preponderance of the evidence is against the 
claim.  Because the preponderance of the evidence is against 
the claim the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1991).  The claim of entitlement to service 
connection for PTSD is therefore denied.  






							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


